DISTRIBUTION AND LICENSE AGREEMENT This Distribution and License Agreement (this “Agreement”) is made effective May28,2009 (the “Effective Date”) by and between RemoteMDx, Inc., a Utah corporation (“Licensor”), and euromicron AG, a German corporation (“Licensee”).Licensor and Licensee may be referred to herein as a “party” or together as the “parties.” WHEREAS, Licensor holds all rights in certain patents (as defined below, the “Patents”) and other intellectual property and has the right to grant the licenses contemplated by this Agreement; WHEREAS, Licensor, under the Patents, has developed and holds all rights necessary to manufacture, market and distribute a GPS-based tracking device used by law enforcement agencies and commonly known as TrackerPAL (as defined below, the “RemoteMDx Product”); WHEREAS, concurrently with this Agreement, Licensee has agreed to purchase certain securities from Licensor pursuant to that Securities Purchase Agreement dated as of May28,2009 (the “Securities Purchase Agreement”), and Licensor has agreed to issue and sell such securities; WHEREAS, concurrently with this Agreement, Licensee has entered into a separate Distribution and License Agreement with Volu-Sol Reagents Corporation (“Volu-Sol”) dated as of May28,2009 (the “Volu-Sol Agreement”) to distribute a certain GPS-based tracking device to be developed for use in the health-care industry; WHEREAS, Licensor desires to grant to Licensee, and Licensee desires to accept, an exclusive license to manufacture, market and distribute the RemoteMDx Productin the Territory (as defined below), subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants and promises set forth in this Agreement, the legal sufficiency of which is hereby acknowledged, the parties hereby agree as follows: 1.Definitions. .The following terms when used in this Agreement shall have the meanings set forth below. 1.1.“Business Day” means any day, other than Saturday or Sunday, on which commercial banks in the United States of America are open for business. 1.2.“Distributors” has the meaning set forth in Section 2.6. 1.3.“Exercise Date” has the meaning set forth in Section 2.7. 1.4.“Implementation Plan” has the meaning set forth in Section 3.2(c). 1.5.“Intellectual Property Rights” means any and all now known or hereafter known(a) rights associated with works of authorship throughout the world, including but not limited to copyrights and moral rights, (b) trademarks, service marks, trade name and logo rights and similar rights, (c) trade secret rights and know-how, (d) patent rights, designs, algorithms and other intellectual property rights, (e) domain names and Internet keywords and (f) all other intellectual and industrial property rights (of every kind and nature throughout the world and however designated), whether arising by operation of law, contract, license, or otherwise, and (g)all registrations, initial applications, renewals, extensions, continuations, divisions or reissues thereof now or hereafter in force (including any rights in any of the foregoing). 1.6.“Know How” means the accumulation of skills, processes, information, experience and documents related to the Licensed Intellectual Property and needed to enable Licensee, itself or through third-party sublicensees, to practice the Licensed Intellectual Property to manufacture, service and sell the RemoteMDx Product, including, but not limited to, any and all materials, technical information, blueprints, process documents, drawings, CAD-CAM and other electronic files, supplier lists, specifications, trade secrets, Know How, techniques, discoveries, processes, procedures, methods, protocols, designs, diagrams, test results, studies, raw material sources, data, formulation, production technology and other such materials. 1.7.“Licensed Intellectual Property” means all Intellectual Property Rights in and to the RemoteMDx Product, including without limitation the Patents, the Licensed Trademarks, the
